A SCIRE FACIAS, issued by a justice of the peace against bail for the stay of execution, alleged that A. on, fee., obtained judgment before the justice, at, &c., (stating the township, county, and state,) for the sum of, fee., debt, With interest thereon from, &c., till paid, and costs of suit taxed at, fee., making in all the sum of, fee., as by the transcript thereof duly certified appeared. It then stated the entry- of bail, alleged that the judgment was in full force, that execution thereof remained to be made, and concluded with a command to summon the bail to appear and show cause, fee. The scire facias was objected to, because it did not allege against whom the judgment stayed by the bail was rendered. Held, that the objection, were it otherwise valid, could not be sustained, as the form prescribed by the statute was pursued. R.'S. 1838, pp. 396, 7.